Case 4:20-cv-40148-TSH Document 32 Filed 01/25/21 Page 1of5

January 21, 202)
Case Number 4:20-cv-40148-DHH

Brooks v D’Errico et al

Proof of Service - Summons Returned Executed

| have attached proof of service for the following defendants:
1. Julie Introcaso (green card ending 1473)
5 oo a "27 Susan Carbon (green card ending 1466) ~ 7

3. Walden Security (USPS printout)

"vo Se
21] 202)
Andrea Brooks
96 Old County Road o= S =z
me oO
Winchendon MA 01475 so OU
x Lo =
3B on &
BOQ UF oO
-—_ = ™
SDS CU ™

1

qa
1/21/2021 Case 4:20-cv-40148-TSH DUsrsicas@t G8Ps Thelegetkisit5/21 Page 2 of 5

December 2, 2020
In Transit to Next Facility

December 1, 2020, 12:03 pm
Arrived at USPS Regional Destination Facility
NASHVILLE TN DISTRIBUTION CENTER ANNEX

November 28, 2020, 11:40 pm
Arrived at USPS Regional Origin Facility
BOSTON MA DISTRIBUTION CENTER

November 28, 2020, 11:51 am
USPS in possession of item —
GARDNER, MA 01440

 

 

Product Information Na
&
ox
Q
oO
~~

Postal Features: See tracking for related item: 9590940252939154164898

Product: Certified Mail™ (/go/TrackConfirmAction?tLabels=9590940252939 154164898)
First-
Class
Mail®
- See Less “~

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs

https:/Aools.usps.com/go/TrackConfirmAction?qtc_tLabels 1=70202450000006255129 2/2
1/21/2021 Case 4:20-Cv-40148-TSH ORgeyareantyshs rrhcllitte Rddiwo/21 Page 3 of 5

ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL...

USPS Tracking’ Fags >

 

 

 

Track Another Package + Sp = =
Ya = re
Sa NG ae
22 4 Be
Ty — oY
Ez om = Tl
a > = 7
a
=
--Fracking Number: 70202450000006255129 . . _ .. Remove %
Your item was delivered to an individual at the address at 8:09 am on December 3, 2020 in
CHATTANOOGA, TN 37402.
o
s Qa
Y Delivered ¢
December 3, 2020 at 8:09 am *
Delivered, Left with Individual
CHATTANOOGA, TN 37402
Get Updates vv
Text & Email Updates Vv
Tracking History “

December 3, 2020, 8:09 am
Delivered, Left with Individual
CHATTANOOGA, TN 37402

Your item was delivered to an individual at the address at 8:09 am on December 3, 2020 in
CHATTANOOGA, TN 37402.

December 2, 2020, 11:10 pm
Arrived at USPS Regional Destination Facility
CHATTANOOGA TN DISTRIBUTION CENTER

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels 1=70202450000006255 129 2
SENDER: Co.

MPLETE THis SECTICN

 

@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

COMPLETE THiS SECTION GN DELIVERY.
A. Signature
a Agent

x COGS § Cai oa 1 Addressee

 

B. Received by (Printed Name) C. Date of Delivery
BONNIE HESLrn | !a/aa/2020

 

 

1. Article Addressed to:

Ci cout Coours AdimmOFioes

\Qranixe Voae Suite N4O0

Conaan Uk O3,01
Attia: Sole lntrocase

D. Is delivery address different from item 1? C1 Yes
If YES, enter delivery address below: {f No

 

 

 

 

UAT AR AT

9590 9402 5293 9154 1630 51

 

 

2. Article Number (Transfer from service label)

7020 2450 OO00 ObeS L4?s

 

mo
or peaeilah
= ae
t C2
= ae
3. Service Type o Prior iN iL Express®
O Adult Signature ~*t —4 o Prior jail™
a Adult Signature Restricted Delivery= oOo Red eo Mail Restricted
O Certified Mail® SO oer
Cl Certified Mail Resfri ivery — eceipt for
O Collect on Delivery.> ne dise
C1 Collect on Delve Resfricted Delivery O  Confirmation™
ww a pet Confirmation

a Restricted Delivery Restricted Delivery

v a

 

PS Form 3811, July 2015 PSN 7530-02-000-9053

Domestic Return Receipt :
SENDER: COMPLETE TrIs SECTION

% COMPLETE THIS SECTION CN DELIVERY

 

® Complete items 1, 2, and 3.
@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

A. Signature

Xx CO0Ss.C-l?
B. Received by (Printed Name) C. Date of Delivery
BONNIE HeEscn | 19/28/2020

[@ Agent
C1 Addressee

 

 

 

1. Article Addressed to:
Civcuis Cours Aden otra

\Granive Vloaa Sue N dod
Conececd Wi C@a0)

Arce: SusanCarkos~

D. Is delivery address different from item 1? (1 Yes
If YES, enter oe address below: _@ No

 
   

Ms
2

 

 

 

 

UUM AON CATATA

9590 9402 5293 9154 1631 12

 

2. Article Number (Transfer from service label)

  

o-
O Priority; Mail Express®
0 Registered Mail™

O Re red Mail Restricted
O Certified Mail Restrictad Delivery —~ whe urn Receipt for»

O Collect on Delivery AMerctrardise-

C Collect on Delivery Restricted Delivery C1 Signature Confirmation™

 
 

ee
Certified Mail® -

 

O20 2450 OO00 ObeS 14bb

"PS Form 3811, July 2015 PSN 7530-02-000-9053

771 Inevand Mail OD Signature Confirmation
i Restricted Delivery Restricted Delivery

Domestic Return Receipt :
